Allowability Notice
This communication is responsive to Phone Interview on 6/17/2022. 
Status of Claims:
Claims 1, 6-12 are allowed.
Claims 2-5 were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Javier Liceaga on 6/17/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.	(currently amended):  An on-board device comprising a processor configured to operate as:
an acquisition unit configured to acquire data from a sensor mounted on a vehicle;
a human-machine-interface (HMI) unit configured to perform a process for exerting a HMI function; and
a data management unit configured to:
make a determination on a category of the acquired data delivered from the acquisition unit as at least one of a first category, a second category, and a third category, the first category being different than the second category, the second category containing privacy information that is not to be delivered to the HMI unit, and the third category being usable for a service;
store, in a storage unit, data containing first data in the first category;
deliver, out of the data stored in the storage unit to the HMI unit, the first data in the first category that does not contain other data that is not desired to be delivered to the HMI unit;
block delivery, to the HMI unit, of second data in the second category; and
transmit, to a server, third data in the third category that is usable for the service,
wherein the HMI unit is further configured to perform the process for exerting the HMI function based on the first data delivered from the data management unit,
wherein the data management unit is further configured to compress the third data in the third category and transmit the third data in the third category which is compressed to the server,
wherein the acquisition unit is implemented by a first operating system (OS) configured to operate in an in-vehicle infotainment (IVI) virtual environment,
wherein the HMI unit is implemented by a second OS configured to operate in the IVI virtual environment, and
wherein the data management unit is implemented by a third OS configured to operate in the IVI virtual environment.

2–5.	(canceled).

6.	(previously presented):  The on-board device according to claim 1, wherein the data management unit is configured not to deliver, to the HMI unit, image data obtained by shooting surroundings of the vehicle by an image shooting unit as data in the second category.

7.	(previously presented):  The on-board device according to claim 1, wherein the data management unit is forbidden to deliver, to the HMI unit, data containing the privacy information as the data in the second category.

8.	(previously presented):  The on-board device according to claim 1, wherein the data management unit is forbidden to deliver, to the HMI unit, image data obtained by shooting surroundings of the vehicle by an image shooting unit as data in the second category.

9.	(previously presented):  The on-board device according to claim 1, wherein the HMI unit is configured to output information based on the first data delivered from the data management unit.

10.	(currently amended):  A non-transitory storage medium storing a program that is executable by a processor included in an on-board device having an acquisition unit programmed to acquire data from a sensor mounted on a vehicle, and a human-machine-interface (HMI) unit programmed to perform a process for exerting a HMI function, the program causing the processor to perform functions, as a data management unit, comprising:
making a determination on a category of the acquired data delivered from the acquisition unit as at least one of a first category, a second category, and a third category, the first category being different than the second category, the second category containing privacy information that is not to be delivered to the HMI unit, and the third category being usable for a service;
storing, in a storage unit, data containing first data in the first category;
delivering, out of the data stored in the storage unit to the HMI unit, the first data in the first category that does not contain other data that is not desired to be delivered to the HMI unit;
blocking delivery, to the HMI unit, of second data in the second category; and
transmitting, to a server, third data in the third category that is usable for the service,
wherein the HMI unit is further programmed to perform the process for exerting the HMI function based on the first data delivered from the data management unit,
wherein the data management unit is further configured to compress the third data in the third category and transmit the third data in the third category which is compressed to the server,
wherein the acquisition unit is implemented by a first operating system (OS) configured to operate in an in-vehicle infotainment (IVI) virtual environment,
wherein the HMI unit is implemented by a second OS configured to operate in the IVI virtual environment, and
wherein the data management unit is implemented by a third OS configured to operate in the IVI virtual environment.

11.	(currently amended):  An on-board device comprising a processor configured to operate as:
an acquisition unit configured to acquire data from a sensor mounted on a vehicle, and implemented by a first operating system (OS) configured to operate in an in-vehicle infotainment (IVI) virtual environment;
a human-machine-interface (HMI) unit configured to perform a process for exerting a HMI function, and implemented by a second OS configured to operate in the IVI virtual environment; and
a data management unit configured to:
make a determination on a category of the acquired data delivered from the acquisition unit as at least one of a first category, a second category, and a third category, the first category being different than the second category, the second category containing privacy information that is not to be delivered to the HMI unit, and the third category being usable for a service;
deliver, to the HMI unit, first data in the first category that does not contain other data that is not desired to be delivered to the HMI unit; [[and]]
block delivery, to the HMI unit, of second data in the second category; and
compress third data in the third category and transmit the third data in the third category which is compressed to a server,
wherein the data management unit is implemented by a third OS configured to operate in the IVI virtual environment, and
wherein the HMI unit is further configured to perform the process for exerting the HMI function based on the first data delivered from the data management unit.

12.	(currently amended):  A non-transitory storage medium storing a program that is executable by a processor included in an on-board device having an acquisition unit programmed to acquire data from a sensor mounted on a vehicle, and a human-machine-interface (HMI) unit programmed to perform a process for exerting a HMI function, the program causing the processor to perform functions, as a data management unit, comprising:
making a determination on a category of the acquired data delivered from the acquisition unit as at least one of a first category, a second category, and a third category, the first category being different than the second category, the second category containing privacy information that is not to be delivered to the HMI unit, and the third category being usable for a service;
delivering, to the HMI unit, first data in the first category that does not contain other data that is not desired to be delivered to the HMI unit;
blocking delivery, to the HMI unit, of second data in the second category; and
compressing third data in the third category and transmitting the third data in the third category which is compressed to a server,
wherein the HMI unit is further programmed to perform the process for exerting the HMI function based on the first data delivered from the data management unit,
wherein the acquisition unit is implemented by a first operating system (OS) configured to operate in an in-vehicle infotainment (IVI) virtual environment,
wherein the HMI unit is implemented by a second OS configured to operate in the IVI virtual environment, and
wherein the data management unit is implemented by a third OS configured to operate in the IVI virtual environment.

Reasons for Allowance
4.	Claims 1, 6-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Applicant’s arguments filed 5/31/2022 have been considered and found persuasive along the proposed amendments. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455